DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Remarks, Amendments, and Request for Consideration under the AFCP 2.0 Pilot filed on 29 November 2021 in the matter of Application N° 16/482,125.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-8, 10, 13-21, and 23 are pending, where claims 5, 7, 8, 16, 17, and 23 are presently withdrawn from consideration.
Claim 22 has been canceled.  Claim 23 is newly presented and supported by the originally filed disclosure.
Claims 1, 10, and 15 have been amended.  The amendments have been considered and add no new matter.
No new matter has been added. 
Thus, claims 1, 5-8, 10, 14-21, 23, and 24 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.



Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Cory Valley on 28 January 2022.
Please AMEND claim 1 to reads as follows:
A method for treatment of cancerous cells, the method comprising:
administering a composition to a subject in need thereof, wherein the composition comprises a nanoparticle consisting of a therapeutic agent and at least one adjuvant; wherein the therapeutic agent consists of at least one ammonio methacrylate copolymer;
wherein the at least one adjuvant is selected from the group consisting of an anti-inflammatory agent, an immune-stimulating agent, a CpG oligodeoxynucleotide, and a lipopolysaccharide;
wherein the at least one ammonio methacrylate copolymer induces one or more of:
apoptosis in the cancerous cells;
TNF-α, IL-6, IL-1β, IL-12, and/or IFN-γ at a toxic level; and
NF-κB activation; and
wherein the composition comprises no further therapeutic agent or adjuvant for the treatment of cancer.


Please CANCEL claim 4.

Please AMEND claim 5 to read as follows:
The method according to claim 1, wherein the at least one adjuvant is an anti-inflammatory agent.

Please AMEND claim 6 to read as follows:
The method according to claim 1, wherein the at least one adjuvant is an immuno-stimulating agent.

Please AMEND claim 7 to read as follows:
The method according to claim 1, wherein the at least one adjuvant is a CpG oligodeoxynucleotide, and wherein the CpG oligodeoxynucleotide has a sequence which is at least 90% identical to SEQ ID NO: 1.

Please AMEND claim 8 to read as follows:
The method according to claim 1, wherein the at least one adjuvant is a lipopolysaccharide.

Please AMEND claim 1 to read as follows:
The method according to claim 1, wherein the at least one adjuvant is a CpG oligodeoxynucleotide

Please AMEND claim 10 to reads as follows:
A method for treatment of cancerous cells, the method comprising:
administering a nanoparticle consisting of a therapeutic agent and at least one adjuvant to a subject in need thereof, wherein the therapeutic agent consists of at least one ammonio methacrylate copolymer;
wherein the at least one adjuvant is selected from the group consisting of an anti-inflammatory agent, an immune-stimulating agent, a CpG oligodeoxynucleotide, and a lipopolysaccharide;
wherein the at least one ammonio methacrylate copolymer induces one or more of:
apoptosis in the cancerous cells;
TNF-α, IL-6, IL-1β, IL-12, and/or IFN-γ at a toxic level; and
NF-κB activation; and
wherein no further therapeutic agent or adjuvant is administered for the treatment of cancer.

Please CANCEL claim 13.

Please AMEND claim 14 to read as follows:
The method according to claim 1, wherein the at least one adjuvant is released in-vitro in an amount of about 20% to about 60% after 1 hour, in an amount of about 25% to about 80% after 2 hours, and in an amount of about 30% to about 90% after 4 hours.


Please AMEND claim 15 to read as follows:
The method according to claim 1, wherein the composition is prepared by:
a) providing a solution or emulsion of the ammonio methacrylate copolymer in a solvent;
b) mixing the solution or emulsion of a) with a solution or emulsion of the at least one adjuvant;
c) optionally, homogenizing the resulting solution or emulsion of b); and
d) optionally, at least partly removing the solvent(s).

Please AMEND claim 19 to read as follows:
The method according to claim 1, wherein the cancerous cells are selected from the group consisting of breast cancer, gastric carcinoma, bladder cancer, colorectal cancer, pancreatic cancer, colon cancer, lung cancer, prostate cancer, glioma, and melanoma.

Please AMEND claim 20 to read as follows:
The method according to claim 10, wherein the at least one adjuvant is released in vitro in an amount of about 20% to about 60% after 1 hour, in an amount of about 25% to about 80% after 2 hours, and in an amount of about 30% to about 90% after 4 hours.

Please AMEND claim 23 to read as follows:
The method according to claim 1, wherein the at least one adjuvant comprises a CpG oligodeoxynucleotide.

Please ADD new claim 24 which will read as follows:
A method for treatment of cancerous cells, the method comprising:
administering a composition to a subject in need thereof, wherein the composition consists of at least one ammonio methacrylate copolymer and a solvent;
wherein the at least one ammonio methacrylate copolymer induces one or more of:
apoptosis in the cancerous cells;
TNF-α, IL-6, IL-1β, IL-12, and/or IFN-γ at a toxic level; and
NF-κB activation.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
The above, agreed upon amendments are considered sufficient in overcoming each of the previously maintained grounds of rejection.  As such, each ground of rejection is summarily withdrawn.
With the amended limitations in mind, a supplemental search of the prior art was conducted.  The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Election/Restrictions
Claims 1, 10, and 24 are directed to allowable methods of treatment.  Pursuant to the procedures set forth in MPEP §821.04(B), claims 5, 7, 8, 16, 17, and 23 directed to non-elected adjuvant species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 May 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §804.01.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615